EXHIBIT INDUSTRIAL LEASE TORRANCE COMMERCE CENTER Dated: January 22, 2010 1.BASIC LEASE TERMS. For purposes of this Lease, the following terms have the following definitions and meanings: (a)Landlord: KOLL/PER TORRANCE COMMERCE CENTER, LLC, a Delaware limited liability company Landlord's Address (For Notices): KOLL/PER TORRANCE COMMERCE CENTER, LLC c/o The Koll Company 17755 Sky Park East, Suite 100 Irvine, California 92614 Attention: Cynthia Wityak, Senior Manager With a copy to: The Koll Company 4343 Von Karman Avenue, Suite 150 Newport Beach, California 92660 Attn: Regional Asset Manager - Torrance. Landlord's Address (For Payment of.
